DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group II, C12-14, diethylentriamine and p-toluenesulfonic acid in the reply filed on 9/27/19 is acknowledged.
Claims 1-13, 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/19.

Priority
As previously set forth: The claims have priority of the provisional application dated 1/11/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/21, 1/13/21 have been considered by the examiner.


Response to Amendment/Argument
Applicant argues the new ratio of the claims is not met.
The Examiner disagrees.  New positions have been put forth to meet the new ratio, as such arguments herein are moot.
Applicant argues there are unexpected results stemming from the use of the synthetic linear saturated fatty acid vs. the tall oil taught by the references.  Applicant argues Product F and G have unexpected results over 2 commercial examples that use tall oil.
The Examiner disagrees.  The MSDS documents only say that the comparative example compounds are reaction products of tall oils and polyamines.  Reaction products of fatty acids and polyamines may merely be amidoamines.  It is thusly unclear if the comparison is drawn to two different compounds (amidoamine vs. imidazoline) or two different species of the same compound (tall oil imidazoline vs. C16-18 imidazoline).  The Examiner requests clarification of such.  If they are amidoamines, the examples would not be comparing the closest prior art, E.G. one needs to compare tall oil imidazolines vs. C16-18 imidazolines in order to show unexpected results stemming from the product or process of making the product.  As such the data is still not sufficient to overcome the current positions.
Applicant argues the other rejections fail to make up for the above argued deficiencies.
The Examiner disagrees.  The arguments above are not persuasive for reasons already discussed.  Proper motivation is set forth for the remaining rejections, as such 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16-19, 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 5214155) in view of Balestrini (WO 2016/189019) and Allen (US 2015/0376118).
Elements of this rejection are as previously set forth.  Regarding the new amendments: Allen is included below to address the new molar ratio requirements of the claim and 26 is also included herein since it was previously rejected in view of Allen.  

Hollingsworth discloses methods for making imidazoline compounds comprising the reaction of triethylenetetramine or tetraethylenepentamine with a fatty acid (abstract).  The fatty acid may be lauric acid (a C12 saturated acid), myristic (a C14 saturated acid), palmitic (saturated C16) or those others of Column 3 lines 62-68.  The imidazoline product is formed in a two step reaction (Column 4 lines 17-18) wherein the initial condensation of the fatty acid and polyamine occurs at a temperature between 120C to 200C (Column 4 lines 26-27), followed by the second cyclization step reaction carried out at temperatures of 195-290C at reduced pressure (Column 4 lines 28-31).  The total reaction time of the two steps is 10 hrs at most, typically 3-8 hours (Column 4 lines 38-40).  Since there are two distinct steps in the reaction to form the condensate of the amine and fatty acid, and, imidazoline, products (respectively) it is the Examiner’s position that Hollingsworth implicitly meets the “first amount of time” and “second amount of time” of claim 14.
Hollingsworth does not disclose the use of p-toluenesulfonic acid, as further required by the claim.  Balestrini discloses methods of making esteramides (title), the first reaction step of Hollingsworth.  The esteramide condensate is the reaction product of a polyamine such as triethylentetramine, page 5 line 31, embracing the polyamine of Hollingsworth, and a fatty acid such as lauric or myristic acid, page 6 line 10, embracing the fatty acid of Hollingsworth.  The condensate reaction (e.g. the first step of the reaction of Hollingsworth) is carried out at a temperature from 140-250C, wherein formed water is driven off, with or without catalysts such as p-toluenesulphonic acid, page 6 lines 26-31.  Balestrini thusly discloses that it is known that this step of forming the condensate implicitly results in the formation of water, and that it is desired to drive such off in the process, and, teaches that p-toluenesulfonic acid is a known catalyst that may be used in the reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth the use of p-toluenesulfonic acid, as taught by Balestrini, since it is recognized in the art to be suitable for the catalyst for the reaction of Hollingsworth.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  One would recognize that a catalyst will improve the reaction rate kinetics and possibly allow for lower temperatures/pressures to be used.  
Additionally, Allen [0036] is used as evidence that p-toluenesulfonic acid catalysts are known to be used in the second imidazoline step of the reaction of Hollingsworth [0036], thus no detrimental effects are expected in the subsequent reaction of Hollingsworth when using the p-toluenesulfonic acid taught by Balestrini.
Hollingsworth includes elements as set forth above.  Hollingsworth discloses that stoichiometry dictates a 1:1 molar ratio of reactants, but excess of acid is used.  A ratio of 1.5:1 to 1.8:1 is disclosed.  Hollingsworth does not disclose the molar ratio of the claims.
Allen includes elements as set forth above.  Allen discloses that the relative amounts of amine to acid depend on the desired stoichiometry (embracing the teachings of Hollingsworth) and is left to the skilled person’s discretion [0037].  In general, the molar ratio of primary/secondary amino groups to the acid ranges from 0.1:1 to 3:1.  This converts to 1:10 to 1:0.33 amino group:acid (by dividing by 0.1 and 3, respectively), which rearranges to 0.33:1 to 10:1 acid:amino group.  Since there are 2 reactive groups in Hollingsworth, divide by 2 to get 0.17:1 to 5:1 molar ratio of acid:polyamine.  Allen thusly embraces using up to 5x excess acid with the polyamine, embracing the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth a molar ratio range of from 0.17:1 to 5:1 acid:polyamine, as taught by Allen, since such is a recognized suitable range for such in the art.  Further, such is merely the combination of prior art elements according to known methods for predictable results, or obvious to try since it is a finite number of identified predictable solutions with a reasonable expectation of success. MPEP 2143 IA,E
Regarding the “synthetic” fatty acids of the claims, such is a product by process limitation.  Further, Hollingsworth discloses that they can be synthetic (Column 3 line 56).  Regarding the elimination of water, as previously set forth Balestrini is evidence that it is known that water is implicitly driven off (e.g. eliminated) to form the first condensate, thus, driving off said water would be prima facie obvious in order to push the reaction to form said condensate.  Since the composition requirements are met the mixture of polyamide imidazolines in the second product is deemed to be embraced by the reference.  Regarding the amidoamine requirements, such is a by-product in the reaction to form the imidazolines.  E.G. they are the reaction product of a fatty acid and diamine and would implicitly be found in the reaction product herein.  Since the method steps of the claims are met some amidoamine impurities must be found in the final product of Hollingsworth and Balestri.  Thus, the amidoamine requirements are deemed to be embraced by the reference.  Elements above meet the requirements of claim 14.  
Though the time of the individual first and second steps of Hollingsworth are not explicitly disclosed, the end time of 3-8 hrs (or up to 10 hrs) is as set forth above, and thus the time of 4 hrs for the first reaction, of claim 16, and 2-3 hrs of claim 18 are deemed prima facie obvious, e.g. use of any amount of time between 3-8 hrs for each step, so that the total time adds up to the 3-8 hrs is prima facie obvious.  Herein, one would recognize that the temperature, pressure, catalyst (type and amount) would affect the time of each step and thus each and every combination of temperature/pressure/catalyst would yield different reaction times for each step.  Since the same conditions are embraced in Hollingsworth and Balestrini as instantly claimed one expects the amount of time required for each step to proceed to completion to embrace that instantly claimed.  As such claims 16 and 18 are met.  Balestrini is evidence that it is known that water is implicitly driven off to form the first condensate, and/or driving off said water would be prima facie obvious in order to push the reaction to form said condensate, as required by claim 17.  Elements above meet the requirements of claims 19, 21.  The amount of p-toluenesulfonic acid would be recognized to be a result effective variable.  E.G. one would want to use enough catalyst so to decrease the reaction time, but not so much so as to later need to purify and/or to waste said catalyst.  Thus, the amount of p-toluenesulfonic acid is found to be prima facie obvious, meeting the requirements of claim 22.  Elements above embrace the requirements of claim 25.
Hollingsworth, Balestrini and Allen include elements as set forth above.  Hollingsworth discloses the imidazoline step to take place at temperatures from 195-290C at reduced pressures, but does not disclose the use of 190C.
Allen includes elements as set forth above.  Allen discloses the two stage condensation/cyclization reaction of imidazolines [0036] from fatty acid esters such as C10-17 fatty acids [0009] and amines such as diethylene triamine [0034], a very similar reaction to that of Hollingsworth.  Allen discloses that the second step cyclization reaction that forms the imidazoline from the amide condensate happens, in the presences of a catalyst such as p-toluenesulfonic acid, at temperatures from 180-250C [0036].  Hollingsworth did not disclose the use of a catalyst, however, as set forth above, the use of one is prima facie obvious in light of Balenstrini and thus the reaction of Allen is analogous to that of Hollingsworth and Balenstrini.  (it is noted that the reaction temperature taught in Hollingsworth thusly was not in the presence of a catalyst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth and Balestrini the use of a reaction temperature from 180-250C when using the p-toluenesulfonic acid catalyst of Balestrini, since such is a suitable reaction temperature for this reaction.  Such embraces and renders obvious the requirements of claim 26.


Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Balestrini and Allen in further view of Chheda (US 2007/0124990).
Elements of this rejection are as previously set forth, modified to include Allen and reiterated below in italics.

Hollingsworth, Balestrini and Allen include elements as set forth above.  Hollingsworth does not disclose diluting the end imidazoline with a solvent.
Chheda discloses asphaltene dispersants that comprise an imidazoline compound (abstract).  The imidazoline compound is the reaction of a fatty acid and polyamine, wherein the polyamine may be ethylenediamine or diethylenetriamine and the fatty acid may be a C12-20 alkyl, both embracing that of Hollingsworth.  Though the end product is used for a different purpose, Chheda discloses that it is known to dilute the imidazoline product with solvents such as xylenes and those others of [0018].  One would recognize that diluting the product may/would change the viscosity and/or give better dosing abilities for the final product and/or give better stability prior to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth, Balestrini and Allen the use of solvents such as xylene, as taught by Chheda, in order to dilute the final product for storage/stability and/or dosing purposes.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Balestrini and Allen in view of Chheda and in further view of Yang (US 2009/0181867).
Hollingsworth, Balestrini, Allen and Chheda include elements as set forth above.  Chheda discloses the use of solvents such as xylenes and alcohols like isopropanol, but does not disclose a solvent such as ethylene glycol monobutyl ether.
Yang discloses imidazoline dimer compounds formed from reaction of dimer fatty acids and diethylenetriamine, thus akin to the imidazolines of Hollingsworth, Balestrini, Allen and Chheda.  Yang discloses that solvents that may be used for such include alcohols like isopropanol, overlapping the teachings of Chheda, and solvents such as butyl monoglycol ether (another name for ethylene glycol monobutyl ether).  Yang thusly teaches these solvents to function equivalently for imidazoline compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth, Balestrini, Allen and Chheda the .

Claims 14-19, 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (US 4855440) in view of Hollingsworth (US 5214155) and Balestrini (WO 2016/189019) and Allen (US 2015/0376118).
Elements of this rejection are as previously set forth, reiterated below in its entirety.  Allen is added below to address the new molar ratio, as such claim 26 is also included since it was previously addressed in view of Allen. 

Shumway discloses methods for making stabilized imidazoline derivatives.  In the background thereof Shumway discloses that commercially, imadazolines are well known and are made from the reaction of a polyamine such as diethylenetriamine or triethylenetetramine, and a fatty acid (Column 1 lines 20-25), wherein common fatty acids are disclosed in Column 4 lines 11-14 to be C8-30 fatty acids (albeit not in the background, such is still exemplary of known fatty acids).  Although Shumway discloses an improved method of making stable imidazolines, Shumway does not disclose the process of the instant claims.
Hollingworth discloses methods for making imidazoline compounds comprsing the reaction of a polyamine with a fatty acid (abstract).  The fatty acid may be lauric acid (a C12 saturated acid), myristic (a C14 saturated acid) or those others of Column 3 lines 62-68.  The imidazoline product is formed in a two step reaction (Column 4 lines 17-18) wherein the initial condensation of the fatty acid and polyamine occurs at a temperature between 120C to 200C (Column 4 lines 26-27), followed by the second cyclization step reaction carried out at temperatures of 195-290C at reduced pressure (Column 4 lines 28-31).  The total reaction time of the two steps is 10 hrs at most, typically 3-8 hours (Column 4 lines 38-40).  Since there are two distinct steps in the reaction to form the condensate of the amine and fatty acid, and, imidazoline, products (respectively) it is the Examiner’s position that Hollingsworth implicitly meets the “first amount of time” and “second amount of time” of claim 14.  Hollingsworth thusly teaches another known method of forming imidazoline compounds.  Herein, The Examiner is merely using the blanket background teaching that commercially the formation/reaction of imidazolines is well known and desired, and using Hollingsworth as another known reaction mechanism in the art to make such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make imidazoline commercial products, as is recognized to be a widely known commercially important product, using the method steps of Hollingsworth, since this is another suitably known method of producing imidazolines in the art.
Hollingsworth does not disclose the use of p-toluenesulfonic acid, as further required by the claim.  Balestrini discloses methods of making esteramides (title), the first reaction step of Hollingsworth.  The esteramide condensate is the reaction product of a polyamine such as triethylentetramine, page 5 line 31, embracing the polyamine of Hollingsworth, and the fatty acid may be lauric or myristic acid, page 6 line 10, embracing the fatty acid of Hollingsworth.  The condensate reaction (e.g. the first step of the reaction of Hollingsworth) is carried out at a temperature from 140-250C, wherein formed water is driven off, with or without catalysts such as p-toluenesulphonic acid, page 6 lines 26-31.  Balestrini thusly discloses that it is known that this step of forming the condensate implicitly results in the formation of water, and that it is desired to drive such off in the process, and, teaches that p-toluenesulfonic acid is a known catalyst that may be used in the reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth the use of p-toluenesulfonic acid, as taught by Balestrini, since it is recognized in the art to be suitable for the catalyst for the reaction of Hollingsworth.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  One would recognize that a catalyst will improve the reaction rate kinetics and possibly allow for lower temperatures/pressures to be used.  
Additionally, Allen [0036] is used as evidence that p-toluenesulfonic acid catalysts are known to be used in the second imidazoline step of the reaction of Hollingsworth [0036], thus no detrimental effects are expected in the subsequent reaction of Hollingsworth when using the p-toluenesulfonic acid taught by Balestrini.
Hollingsworth includes elements as set forth above.  Hollingsworth discloses that stoichiometry dictates a 1:1 molar ratio of reactants, but excess of acid is used.  A ratio of 1.5:1 to 1.8:1 is disclosed.  Hollingsworth does not disclose the molar ratio of the claims.
Allen includes elements as set forth above.  Allen discloses that the relative amounts of amine to acid depend on the desired stoichiometry (embracing the teachings of Hollingsworth) and is left to the skilled person’s discretion [0037].  In general, the molar ratio of primary/secondary amino groups to the acid ranges from 0.1:1 to 3:1.  This converts to 1:10 to 1:0.33 (amino group:acid, by dividing by 0.1 and 3, respectively), which rearranges to 0.33:1 to 10:1 (acid: amino group).  Since there are 2 reactive groups in Hollingsworth, divide by 2 to get 0.17:1 to 5:1 molar ratio of acid:polyamine.  Allen thusly embraces using up to 5x excess acid with the polyamine, embracing the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Shumway and Hollingsworth a molar ratio range of from 0.17:1 to 5:1 acid:polyamine, as taught by Allen, since such is a recognized suitable range for such in the art.  Further, such is merely the combination of prior art elements according to known methods for predictable results, or obvious to try since it is a finite number of identified predictable solutions with a reasonable expectation of success. MPEP 2143 IA,E
Shumway does not disclose how the fatty acids are produced, but “synthetic” is a product by process limitation.  The process of making is not pertinent unless Applicant shows a distinct product is produced.  A C12 fatty acid is a C12 fatty acid no matter if it is purified from a natural product, or, synthetically produced in a lab.  Thus, the limitation is not pertinent.  Regarding the elimination of water, as previously set forth Balestrini is evidence that it is known that water is implicitly driven off (e.g. eliminated) to form the first condensate, thus, driving off said water would be prima facie obvious in order to push the reaction to form said condensate.  Since the composition requirements are met the mixture of polyamide imidazolines in the second product is deemed to be embraced by the reference.  Further, since the method steps of the claims are met some amidoamine impurities must be found in the final product of Shumway, Hollingsworth and Balestri.  Thus, the amidoamine requirements are deemed to be embraced by the reference.
Elements above meet the requirements of claim 14.  Though the time of the individual first and second steps of Hollingsworth are not explicitly disclosed, the end time of 3-8 hrs (or up to 10 hrs) is as set forth above, and thus the time of 4 hrs for the first reaction, of claim 16, and 2-3 hrs of claim 18 are deemed prima facie obvious, e.g. use of any amount of time between 3-8 hrs for each step, so that the total time adds up to the 3-8 hrs is prima facie obvious.  Herein, one would recognize that the temperature, pressure, catalyst (type and amount) would affect the time of each step and thus each and every combination of temperature/pressure/catalyst would yield different reaction times for each step.  Since the same conditions are embraced in Hollingsworth and Balestrini as instantly claimed one expects the amount of time required for each step to proceed to completion to embrace that instantly claimed.  As such claims 16 and 18 are met.  Balestrini is evidence that it is known that water is implicitly driven off to form the first condensate, and/or driving off said water would be prima facie obvious in order to push the reaction to form said condensate, as required by claim 17.  Elements above meet the requirements of claims 19, 21.  The amount of p-toluenesulfonic acid would be recognized to be a result effective variable.  E.G. one would want to use enough catalyst so to decrease the reaction time, but not so much so as to later need to purify and/or to waste said catalyst.  Thus, the amount of p-toluenesulfonic acid is found to be prima facie obvious, meeting the requirements of claim 22.  Elements above embrace the requirements of claim 25.
Shumway, Hollingsworth, Balestrini and Allen include elements as set forth above.  Hollingsworth discloses the imidazoline step to take place at temperatures from 195-290C at reduced pressures, but does not disclose the use of 190C.
Allen includes elements as set forth above.  Allen discloses the two stage condensation/cyclization reaction of imidazolines [0036] from fatty acid esters such as C10-17 fatty acids [0009] and amines such as diethylene triamine [0034], a very similar reaction to that of Hollingsworth.  Allen discloses that the second step cyclization reaction that forms the imidazoline from the amide condensate happens, in the presences of a catalyst such as p-toluenesulfonic acid, at temperatures from 180-250C [0036].  Hollingsworth did not disclose the use of a catalyst, however, as set forth above, the use of one is prima facie obvious in light of Balenstrini and thus the reaction of Allen is analogous to that of Hollingsworth and Balenstrini.  (it is noted that the reaction temperature taught in Hollingsworth thusly was not in the presence of a catalyst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Shumway, Hollingsworth and Balestrini the use of a reaction temperature from 180-250C when using the p-toluenesulfonic acid catalyst of Balestrini, since such is a suitable reaction temperature for this reaction.  Such embraces and renders obvious the requirements of claim 26.

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Hollingsworth and Balestrini and Allen and in further view of Chheda (US 2007/0124990).
Elements of this rejection are as previously set forth, amended to include Allen and reiterated below in italics.

Shumway, Hollingsworth, Balestrini, and Allen include elements as set forth above.  Shumway nor Hollingsworth disclose diluting the end imidazoline with a solvent.
Chheda discloses asphaltene dispersants that comprise an imidazoline compound (abstract).  The imidazoline compound is the reaction of a fatty acid and polyamine, wherein the polyamine may be ethylenediamine or diethylenetriamine and the fatty acid may be a C12-20 alkyl, both embracing that of Hollingsworth.  Though the end product is used for a different purpose, Chheda discloses that it is known to dilute the imidazoline product with solvents such as xylenes and those others of [0018].  One would recognize that diluting the product may/would change the viscosity and/or give better dosing abilities for the final product and/or give better stability prior to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Shumway, Hollingsworth, Balestrini and Allen the use of solvents such as xylene, as taught by Chheda, in order to dilute the final product for storage/stability and/or dosing purposes.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shumway in view of Hollingsworth in view of Balestrini and Allen in view of Chheda and in further view of Yang (US 2009/0181867).
Shumway, Hollingsworth, Balestrini, Allen and Chheda include elements as set forth above.  Chheda discloses the use of solvents such as xylenes and alcohols like isopropanol, but does not disclose a solvent such as ethylene glycol monobutyl ether.
Yang discloses imidazoline dimer compounds formed from reaction of dimer fatty acids and diethylenetriamine, thus akin to the imidazolines of Shumway, Hollingsworth, Balestrini, Allen and Chheda.  Yang discloses that solvents that may be used for such include alcohols like isopropanol, overlapping the teachings of Chheda, and solvents such as butyl monoglycol ether (another name for ethylene glycol monobutyl ether).  Yang thusly teaches these solvents to function equivalently for imidazoline compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Shumway, Hollingsworth, Balestrini, Allen and Chheda the use of ethylene glycol monobutyl ether, as taught by Yang, since such is recognized in the art as a functional equivalent to alcohol solvents for imidazoline compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALICIA BLAND/Primary Examiner, Art Unit 1768